COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-15-00459-CR


KEITH DEMONT MCCUIN                                               APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
                   TRIAL COURT NO. 1139277D

                                   ----------

                       MEMORANDUM OPINION 1

                                   ----------

      Appellant Keith Demont McCuin attempts to appeal from the trial court’s

order denying his request for appointed counsel to assist him in filing a

postconviction motion for DNA testing. 2        On December 14, 2015, we sent

      1
      See Tex. R. App. P. 47.4.
      2
        One document that has been submitted to this court indicates that some
biological material has already been tested. Appellant appears to challenge the
qualifications of the person who completed the test.
appellant a letter informing him that we had received his notice of appeal and

expressing our concern that we lack jurisdiction because there is no final

judgment or order subject to appeal. Appellant has not responded to our letter.

      A trial court’s denial of a request for appointed counsel to file a

postconviction motion for DNA testing is not immediately appealable. Gutierrez

v. State, 307 S.W.3d 318, 319 (Tex. Crim. App. 2010).        “Such an appeal is

premature; a motion for appointed counsel is a preliminary matter that precedes

the initiation of Chapter 64 proceedings.” Id. at 323. Therefore, we dismiss this

appeal because we do not have jurisdiction to consider appellant’s claim that the

trial court erred by denying his request for appointed counsel. See id.; Anderson

v. State, No. 02-14-00410-CR, 2015 WL 1407575, at *2 (Tex. App.—Fort Worth

Mar. 26, 2015, no pet.) (mem. op., not designated for publication); see also Tex.

R. App. P. 43.2(f).



                                                  PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 18, 2016


       In the order denying appellant’s request for appointed counsel, the trial
court found that there were “no reasonable grounds on which a motion [could] be
filed under article 64.01 and therefore [denied] any request to appoint counsel.”
See Tex. Code Crim. Proc. Ann. art. 64.01(c) (West Supp. 2015).


                                        2